Citation Nr: 1132163	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a separate compensable rating for a scar manifestation of the service-connected residuals of post-operative fracture of the lower right tibia.  

2.  Entitlement to a rating in excess of 30 percent for residuals of post-operative fracture of the lower right tibia, not including scarring.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis in the right hip.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis in the left hip.  

5.  Entitlement to a disability rating in excess of 20 percent from September 8, 2004, to March 17, 2008, and for a rating in excess of 10 percent from March 18, 2008, to the present.  

6.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis in the left ankle joint.  

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to service connection for a right ankle disability.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran had a Travel Board in May 2011.  At the time, there was some misidentification of the issues on appeal with respect to the percentages assigned, with the right and left hip each being identified as having 20 percent ratings (instead of 10 percent ratings each), and the reduction of the Veteran's back from 20 percent to 10 percent effective in March 2008 was not identified.  The correct issues, however, are as noted above.  A transcript of the hearing is attached to the claims file.  

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for bilateral hip disabilities, higher ratings for low back, right leg, and left ankle disabilities, and for entitlement to service connection for bilateral knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has a superficial scar on his right lower leg as a result of surgical intervention to treat his right tibial fracture; the scar is painful, and is fully contemplated by the rating schedule.  


CONCLUSION OF LAW

The criteria for a separate 10 percent evaluation for a superficial and painful scar, as a residual of service-connected right tibial fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118 Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a separate compensable rating.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As discussed in further detail in the analytical portion, the below decision grants the maximum schedular evaluation of 10 percent for a superficial scar (existing as a manifestation of service-connected residuals of a right tibial fracture).  There is no evidence that the Veteran is entitled to an extraschedular rating, and hence no evidence that the Veteran is entitled to a separate rating for the scar in excess of 10 percent.   See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided with respect to this claim.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis

Surgical Scar, Right Lower Tibia

The Veteran in this case is currently in receipt of a 30 percent disability rating for residuals of a right tibia fracture.  In 1974, the Veteran experienced a motor vehicle accident which caused the fracture in the right lower extremity, and which required surgical correction.  Essentially, the Veteran contends that the scar associated with this treatment is a service-connected residual disability that should be considered in his overall rating.  That is, he contends that he should be entitled to a separate compensable rating for his scar as a manifestation of his service-connected right tibial fracture residuals.  

The Board notes that the Veteran was involved in a motorcycle accident in August 1974, when he was struck by a car.  He was admitted to the emergency department at that time, and a 1.5cm open wound was found on the medial side of the distal right leg.  There was operative treatment (debridement and irrigation under anesthetic), and the Veteran's leg was placed in a cast to treat the associated fracture.  

The Veteran was afforded a VA examination in April 2005.  The report of the examination contained an analysis of the dermatological condition in the area near the original fracture.  There was a 3cm pale-appearing, linear scar, as well as two additional 2cm scars of the same type on the area of the right distal tibia.  There was, at that time, no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, hyperpigmentation, abnormal texture, or limitation of motion associated with the scarring.  In March 2008, a second VA examination was afforded (via a "fee basis" examination), and the scar was categorized as being 5cm by .3 cm, with the same condition reported as in 2005 (this latest medical report considered the scar as a single entity).  

Essentially, the Veteran contends that his scar is painful at times, and that it should be entitled to compensation.  The Board notes that there was clearly an initial wound associated with the fracture in service, and that operative care was needed.  Thus, there is no doubt that the scar manifestation is a residual of the right tibia fracture, and is hence part of the overall service-connected disability picture.  At issue, is whether the scar, with pain, is subject to a separate compensable rating.  

The criteria for evaluating scars have undergone revision in recent years.  Specifically, in October 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801-7805 (2010)).  Those revisions, however, are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim for entitlement to a higher rating for residuals of a right tibia fracture, which includes his claim for entitlement to a separate compensable evaluation, was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed.

As such, the Veteran is to be rated under pre-revision criteria.  Under these regulatory guidelines, it is clear that the Veteran essentially experiences a small scar (the most recent VA examination assessing the total scarring associated with the right tibia as being of one entity) that is painful.  The scar is not on the face or neck (hence not disfiguring), is not unstable, and is not productive of tissue loss or any loss of motion.  As such, pre-revision Code 7804 is most appropriate in rating the Veteran.  This provision allows for a maximum 10 percent rating when there is a superficial scar that is painful upon examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  For the purposes of the regulation, a superficial scar is one not associated with underlying tissue damage.  Id.  

Given the above, the Board is satisfied that the Veteran has met the requirements for entitlement to the maximum schedular amount, and a separate 10 percent rating for the scar residual on the right tibia region will be assigned.  Indeed, there is a small scar that is not productive of underlying tissue damage and that is, at times, painful, and this satisfies the regulatory requirements for a separate 10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Regarding entitlement to a rating in excess of 10 percent, the Board notes that such an evaluation would be above the maximum schedular amount.  As the rating under pre-revision Code 7804 adequately contemplates the painful nature of the scar, and as there is no indication of a disability manifestation that is so unique as to fall outside of the norm, there is no need for a remand for a referral to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A separate 10 percent rating for a scar manifestation of the service-connected residuals of post-operative fracture of the lower right tibia is granted, subject to the statutes and regulations applicable ot the payment of monetary benefits.  


REMAND

Initial and Increased Ratings 

The Veteran in this case seeks higher initial ratings for bilateral hip disabilities, a higher disability rating for a left ankle disability, a higher evaluation for the residuals of a right tibia fracture (not including the scar), and a higher rating for his low back disability.  Further development is required before final adjudication can be made on these issues.  

During the May 2011 Travel Board hearing, the Veteran and his representative expressed displeasure with the March 2008 VA examination, which is the most recent report of record.  Essentially, the Veteran contended that the examination was broad in scope, cursory, and that his range of motion findings were not assessed with appropriate medical technology (i.e. with a goniometer).  Furthermore, the Veteran maintains that his conditions have "continued to deteriorate" since the 2008 examination, and that he has developed neurological symptoms as a result of his degenerative disc disease.  Essentially, the Veteran's representative argues that a new VA examination would more adequately represent the overall orthopedic and neurological disability pictures associated with the claims on appeal.  

The Board cannot readily determine from the narrative associated with the 2008 VA examination if it was cursory in nature or not performed in accordance with established medical norms.  Indeed, the physician who performed the examination appears, for all intents and purposes, to be a fully qualified medical doctor who listed the findings of his examination in a detailed report.  Nonetheless, the Veteran has claimed that his conditions are more severe than what was assessed in 2008, and that there were manifestations that were not taken into consideration at the time of the latest examination.  He has specifically requested a new examination to clarify the extent of the severity of his orthopedic disorders.  

The Board notes, in claims for an increase in rating (or higher initial rating), the current level of disability is most important in determining the appropriate rating.  Although age of an examination is not, in itself, an automatic reason for remand, the Board notes that a current examination is necessary in determining the overall disability picture.  As this is the case, and as the Veteran has specifically alleged that his conditions have worsened in the three years since he was last examined (and were more severe at the time of the last examination), the Board finds that a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Service Connection-Knees and Right Ankle

As has been noted, the Veteran experienced a traumatic motorcycle accident in 1974 while on active duty with the U.S. Marines.  He contends that he has chronic disabilities in the knees and right ankle that are directly related to this incident, or alternatively, have manifested as a result of service-connected bilateral hip, right leg, and low back disorders.  

The Veteran was given a VA examination in April 2005, and the report of this examination included findings that the knees were within normal limits with regard to range of motion; however, it does not appear as though any radiographic or other diagnostic testing was performed on these joints.  With respect to the right ankle, it was noted that the service-connected right tibia fracture caused a limitation of motion at the ankle (a manifestation of that service-connected condition), and that there was degenerative arthritis in the ankle joint itself.  There is no discussion as to etiology.  

The Veteran submitted the report of a private examination, dated in November 2006, which assessed bilateral knee pain and bilateral ankle pain.  Regarding diagnoses, internal derangement and chondromalacia of the bilateral knees were noted, with no disability in the right ankle reported.  It is, however, noted that the Veteran's right lower extremity was found to be shortened as a result of his service-connected tibial fracture.  No etiology opinion was entered.  In the March 2008 "fee basis" examination, other than a casual mention of no edema being present on the right ankle, no assessment was made of that joint or of the bilateral knees.  

The Board notes that the Veteran has been assessed as having a chronic disability in the right ankle that is apparently separate from the right tibia fracture residuals. Also, in the 2006 private examination, current disorders in the bilateral knees were assessed.  Given that the Veteran did have a traumatic accident in service which affected his lower extremities, and given that the Veteran has raised a potential secondary relationship between the hip, right leg, and low back disorders and the current conditions in the right ankle and knees, the Board is of the opinion that a VA examination should be afforded addressing etiology of these conditions.  That is, an orthopedic examiner should ascertain whether it is at least as likely as not that chronic disability in the bilateral knees and right ankle had causal origin in active service or were caused or aggravated by service-connected hip, back, and right leg disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA examination/VA examinations to determine the severity of service-connected right tibia fracture residuals (not including scarring), right hip, left hip, left ankle, and low back disorders.  A detailed rationale should be included with any conclusions reached, and all testing methods used for ascertaining results, to include goniometer usage for ascertaining ranges of motion, should be documented.  Neurological manifestations associated with service-connected degenerative disc disease, if present, should be detailed.  Additionally, the examiner is asked to determine whether chronic disorders of the bilateral knees and right ankle are at least as likely as not (50 percent or greater probability) to have had origin in active service.  Alternatively, the examiner should opine as to whether bilateral knee and right ankle disabilities were at least as likely as not caused or aggravated beyond the natural progression of the disease process by service-connected bilateral hip, right leg, and/or low back disorders.  Again, a detailed rationale should be included with any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits. Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


